50 Wash. 2d 224 (1957)
310 P.2d 531
ETHEL S. WELLIEVER, Appellant,
v.
ALEXANDER C. MacNULTY et al., Respondents.[1]
No. 33790.
The Supreme Court of Washington, Department One.
May 2, 1957.
Cashatt & Williams and James P. Connelly, for appellant.
John D. MacGillivray and Willard W. Jones, for respondents.
PER CURIAM:
This appeal involves a factual issue. The evidence with reference to it was conflicting. The jury determined the issue in favor of the respondents. The jury is the sole judge of the facts. Arthurs v. National Postal Transport Ass'n, 49 Wn. (2d) 570, 577, 304 P. (2d) 685, and case cited.
The judgment is affirmed.
NOTES
[1]  Reported in 310 P. (2d) 531.